EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 7/25/2022, David J. Cho requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-1059 the required fee of $ 110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The after-final claims dated 6/30/2022 have been amended as follows: 
IN CLAIM 7:

	In line 5, replace the phrase “as position” with the phrase “at positions”.

IN CLAIM 9:

	Starting in line 2, replace the phrase “knocking out of a base 5 bp fragment between positions 129 and 133 in an Indel molecular marker as shown in SEQ ID NO:1” with the phrase “knocking out of a base fragment with 5 bp in size between positions 129 and 133 in an Indel molecular marker as shown in SEQ ID NO:1”.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 6/30/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/30/2022 listed below have been reconsidered as indicated.
a)	The objection of the drawings is withdrawn in view of the replacement drawings and the petition to accept color drawings, which was granted on 7/27/2022.

b)	The objections of claims 2 and 4 are rendered moot in view of the cancellation of the claims and are withdrawn as such.

c)	The objection of claims 7 and 9 are withdrawn in view of the amendments to the claims and the above Examiner’s amendment.

d)	The rejections of claims 2 and 4 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more are rendered moot by the cancellation of the claims and are withdrawn as such.

Claim Interpretation
Claim 7 is drawn to a method. The claim requires three steps. The first is extracting genomic DNA of the pumpkin to be tested. The second is using the primer pair recited in the claim to detect whether there is the presence of a TCATA deletion in the Indel molecular marker SEQ7593. The “Indel molecular marker SEQ7593” is interpreted as having the features described in the claim. The TCATA deletion is interpreted as being the removal of the five bases located at positions 129-133 of the full-length sequence of SEQ ID NO: 1.

Claim 9 is drawn to a method of breeding of photoperiod sensitivity in pumpkins, comprising knocking out of the 5 bp fragment at positions 129 to 133 in the Indel molecular marker as shown in SEQ ID NO:1. The claim is interpreted as requiring the removal, i.e. knocking out, of the five bases present at positions 129-133 of the full-length sequence of SEQ ID NO: 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634